Citation Nr: 9914682	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the residuals of fractures of the left femur, left 
humerus, left radius, a ruptured gallbladder, fractured ribs 
with pneumothorax, a concussion, and dental trauma where 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran'


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
REMAND

The veteran had active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that he is entitled to service 
connection for the residuals of fractures of the left femur, 
left humerus, left radius, a ruptured gallbladder, fractured 
ribs with pneumothorax, a concussion, and dental trauma.  He 
notes he was in an automobile accident during service, and 
was subsequently treated for many injuries.  The veteran 
argues that the evidence does not show he was intoxicated at 
the time of his accident, and that his injuries were incurred 
in the line of duty.  

The veteran was afforded a hearing before the undersigned 
member of the Board at the RO in March 1999.  He testified 
that his accident occurred just outside the military base at 
Colorado Springs.  He was alone in the car, and admitted to 
having been drinking.  His New Mexico driver's license was 
suspended after the accident.  The veteran said that he was 
first hospitalized at St. Francis Hospital in Colorado 
Springs, and then was transferred to the base hospital at Ft. 
Carson.  The veteran's representative noted that neither the 
police report from the accident nor the records from St. 
Francis hospital have been obtained.  See Transcript.  The 
Board agrees that these records are relevant to the veteran's 
appeal. 

A review of the claims folder shows that a Certificate of 
Hospitalization showing that the veteran was hospitalized at 
Ft. Carson, Colorado, from November 1975 to April 1976 is 
contained in the claims folder.  However, the service medical 
records do not contain the records of this hospitalization.  
The Board believes that these records might be useful in 
reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his appeal.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board believes that this case should be 
remanded for the following action:

1.  The RO, after obtaining any necessary 
authorization, should attempt to obtain 
the October 1975 records pertaining to 
the hospitalization of the veteran 
immediately after his accident at St. 
Francis Hospital in Colorado Springs, 
Colorado, and associate them with the 
claims folder.  

2.  The RO should attempt to obtain the 
records of the veteran's hospitalization 
from November 1975 to April 1976 from the 
hospital at Ft. Carson, Colorado, and 
associate them with the claims folder.  
An attempt should be made to obtain any 
line of duty determination, the veteran's 
personnel folder, and any other relevant 
material from the service department.  

3.  The RO, after obtaining any necessary 
authorization,  should contact the Police 
Department in Colorado Springs, Colorado, 
and the Colorado State Police and attempt 
to obtain any police reports pertaining 
to the veteran's October 1975 motor 
vehicle accident, and associate them with 
the claims folder.  

4.  The RO, after obtaining any necessary 
authorization, should contact the proper 
authorities in New Mexico, and attempt to 
obtain the veteran's driving records in 
order to determine whether his driver's 
license was suspended following the 
October 1975 accident and, if so, the 
reason for the suspension.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case, which 
specifically discusses the provisions of 
38 C.F.R. § 3.1(n) (1998), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


